Exhibit 4.11 Execution Version US Dated as of April 15, 2008 Among EXCEL MARITIME CARRIERS LTD. as Borrower and THE INITIAL LENDERS NAMED HEREIN as Initial Lenders and NORDEA BANK FINLAND PLC, LONDON BRANCH as Administrative Agentand Issuing Bank and NORDEA BANK FINLAND PLC, LONDON BRANCH, DVB BANK AG, DEUTSCHE BANK AG FILIALE DEUTSCHLANDGESCHÄFT, GENERAL ELECTRIC CAPITAL CORPORATION AND HSH NORDBANK AG as Lead Arrangers and NATIONAL BANK OF GREECE S.A., CREDIT SUISSE AND FORTIS BANK as Co-Arrangers and NORDEA BANK FINLAND PLC, LONDON BRANCH, AND DEUTSCHE BANK AG FILIALE DEUTSCHLANDGESCHÄFT as BookRunners TABLE OF CONTENTS Page ARTICLE IDEFINITIONS AND ACCOUNTING TERMS 1 Section 1.01. Certain Defined Terms 1 Section 1.02. Interpretation 18 Section 1.03. Computation of Time Periods 18 Section 1.04. Accounting Terms 18 ARTICLE IIAMOUNTS AND TERMS OF THE ADVANCES 18 Section 2.01. Term Loan Advances; Revolving Credit Advances 18 Section 2.02. Making the Advances 18 Section 2.03. Fees 19 Section 2.04. Interest 20 Section 2.05. Evidence of Debt 20 Section 2.06. Scheduled Repayment of Advances 20 Section 2.07. Termination or Reduction of the Revolving Credit Commitments 21 Section 2.08. Optional Prepayments 22 Section 2.09. Mandatory Prepayments 22 Section 2.10. Increased Costs 23 Section 2.11. Illegality 23 Section 2.12. Payments and Computations 24 Section 2.13. Taxes 25 Section 2.14. Sharing of Payments, Etc 26 Section 2.15. Use of Proceeds 27 Section 2.16. Issuance of and Drawings and Reimbursement under Letters of Credit 27 Section 2.17. Mitigation 31 ARTICLE IIICONDITIONS PRECEDENT TO LENDING 31 Section 3.01. Conditions Precedent on the Closing Date 31 Section 3.02. Conditions Precedent to Each Revolving Credit Advance and Issuance Subsequent to the Closing Date 37 ARTICLE IVREPRESENTATIONS AND WARRANTIES 37 Section 4.01. Representations and Warranties of the Borrower 37 ARTICLE VCOVENANTS OF THE BORROWER 42 Section 5.01. Affirmative Covenants 42 Section 5.02. Negative Covenants 48 Section 5.03. Reporting Requirements 52 Section 5.04. Financial Covenants 54 ARTICLE VIEVENTS OF DEFAULT 55 Section 6.01. Events of Default 55 Section 6.02. Actions in Respect of the Letters of Credit upon Default 57 Section 6.03. Remedies 58 Section 6.04. Application of Proceeds 58 -i- TABLE OF CONTENTS (continued) Page ARTICLE VIITHE ADMINISTRATIVE AGENT 58 Section 7.01. Authorization and Action 58 Section 7.02. Agent’s Reliance, Etc 59 Section 7.03. Nordea and Affiliates 59 Section 7.04. Lender Credit Decision 60 Section 7.05. Indemnification 60 Section 7.06. Successor Administrative Agent 61 ARTICLE VIIIMISCELLANEOUS 62 Section 8.01. Amendments, Etc 62 Section 8.02. Notices, Etc 63 Section 8.03. No Waiver; Remedies, Entire Agreement 64 Section 8.04. Costs and Expenses 64 Section 8.05. Right of Set-off 65 Section 8.06. Binding Effect; Assignment by Borrower 66 Section 8.07. Assignments and Participations 66 Section 8.08. Execution in Counterparts 69 Section 8.09. Confidentiality 69 Section 8.10. Release of Collateral 69 Section 8.11. Patriot Act Notification 69 Section 8.12. JURISDICTION, ETC 70 Section 8.13. GOVERNING LAW 70 Section 8.14. WAIVER OF JURY TRIAL 70 Section 8.15. Process Agent 70 Section 8.16. Judgment Currency 71 Section 8.17. Partial Invalidity 71 -ii- Schedules Schedule
